Citation Nr: 9936232	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-37 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971 and from October 1974 to December 1990.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
July 1995 rating determination by the Oakland, California 
Regional Office (RO).  

In a Memorandum Decision, the United States Court of 
Veteran's Appeals - now the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision and 
remanded the claim to the Board for compliance with the 
Court's instructions, to include reconsideration of the 
reopening question in light of Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).

In Hodge, the U.S. Court of Appeals for the Federal Circuit, 
considered the issue of whether the Colvin test was a fair 
rendition of the definition of "material evidence" set 
forth in the regulation.  The Federal Circuit Court concluded 
that the Court erred in adopting the Colvin test in that it 
failed to defer to the reasonable definition of a statutory 
term adopted by a regulation promulgated by the Secretary.  
In summary, the Circuit Court disapproved of the Colvin test 
as applied to veterans' claims, vacated the Court's decision 
upholding the Board's refusal to reopen Hodge's claim and 
remanded the case for reconsideration by the Court in light 
of the proper regulatory definition of "material evidence."  
Therefore, in the present case, the Board will review the 
veteran's claim, that new and material evidence has been 
submitted to reopen the claim concerning service connection 
for a left knee disorder on a direct basis, solely in 
accordance with the criteria found in 38 C.F.R. § 3.156.


FINDINGS OF FACT

1.  A July 1991 RO decision denied service connection for a 
left knee disability; the veteran was notified thereof and 
did not file an appeal.  

2.  Evidence received since the July 1991 decision is not 
cumulative and is so significant in connection with the 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the claim.

3. There is no competent medical evidence of a nexus between 
a current left knee disability and service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been submitted, the 
claim for service connection for a left knee disability is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for a left knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Back ground

Service connection was denied by the RO in July 1991 on the 
basis that the veteran did not have a chronic left knee 
disability in service.  As the veteran did not appeal that 
decision, it is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet.App. 140 (1991).

When it is determined that new and material evidence has been 
submitted, the VA must reopen a previously denied claim.  38 
U.S.C.A. § 7104(b) (West 1991 & Supp. 1999).  The Court has 
held that in order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet.App. 273 (1996).

In the recent case of Winters v. West, 12 Vet. App. 203 
(1999), the Court, citing Elkins v. West, 12 Vet. App. 209 
(1999) held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the Federal Circuit's 
holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998): the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

For evidence to be deemed "new," it must not be cumulative 
or redundant of evidence already on file; to be "material," 
it must be relevant to, and probative of, the issue at hand.  
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (eliminating the Court-imposed requirement 
that the evidence in question, when considered along with all 
of the evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c).  Moreover, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

The Board observes that the RO initially denied service 
connection for a left knee disability in a July 1991 rating 
decision on the basis that a chronic left knee disability was 
not shown in service.

Evidence before the RO at the time of its decision in July 
1991 consists of the veteran's service medical records and a 
March 1991 VA examination report, both of which were negative 
for evidence of a chronic left knee disorder.

The evidence that has been submitted since the July 1991 RO 
decision consists of written statements from the veteran, and 
the oral testimony that he gave during his hearings, as well 
as multiple VA and private treatment records, most of which 
were not of record at the time of the July 1991 RO decision.

The veteran presented testimony at a RO hearing in December 
1995 about the onset and severity of his left knee 
disability.  He testified about a possible relationship 
between his service-connected right knee disability and his 
left knee disability and that his left knee disorder may have 
had its onset in service.  The veteran testified that doctors 
may have mistakenly attributed his left knee symptoms to his 
low back disability.  

In July 1997, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before a 
Traveling Member of the Board.  He testified that he injured 
both legs in an inservice injury and has had pain since then.  
He also testified that he had no post service knee trauma 
that would account for the medial meniscus tear shown on an 
October 1993 MRI.  He testified that the inservice symptoms 
continued after service and were consistent with the meniscal 
tear later diagnosed.  

Of particular significance is a May 1994 statement from 
private physician, G.P. Guilfoy, M.D., indicating the veteran 
had a history of left knee discomfort, with increasing left 
knee complaints over the past 12 months.  After clinical 
examination, the diagnosis was possible left knee medial 
meniscus tear.  An MRI revealed findings consistent with a 
full thickness tear of the posterior horn of the left medial 
meniscus.  Arthroscopic surgery in March 1995 revealed left 
knee anterior compartment synovitis and an October 1995 bone 
scan report revealed degenerative changes of the left knee 
consistent with arthritis or possibly associated with trauma 
or overuse.  The clinical assessment was degenerative 
arthritis with medial compartment disease.

The Board observes that this evidence is new to the record, 
and, in view of the less stringent standard for materiality 
set forth in Hodge, the Board finds that this evidence is 
new, in the sense that it was not of record when the RO 
denied the claim in July 1991, but it is also material 
because it addresses one of the fundamental requirements for 
service connection-namely, evidence of current disability 
(see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)), 
which was one of the reasons the claim was denied in July 
1991.  Accordingly, the veteran's claim for service 
connection for a left knee disability is reopened.

Having reopened the veteran's claim for service connection 
for a left knee disorder, the Board observes that the next 
step following the reopening of the veteran's claim is 
consideration of the claim on a de novo basis.  In this 
regard, the Board would point out that service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service, or which, for certain 
diseases including arthritis defined as chronic, were 
initially manifested to a degree of 10 percent or more within 
an applicable presumptive period.  38 U.S.C.A. §§ 1110, 1112 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

However, in Elkins v. West, 12 Vet. App. 209 (1999), the 
Court held that once a claim for service connection has been 
reopened upon the presentation of new and material evidence, 
the VA must determine whether, based upon all of the evidence 
of record, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  Only after a 
determination that the claim is well grounded may the VA 
proceed to evaluate the merits of the claim, provided that 
the VA's duty to assist the veteran with the development of 
facts pertinent to his claim under 38 U.S.C.A. §  5107(a) 
(West 1991 & Supp. 1999) has been fulfilled.  See Winters v. 
West, 12 Vet. App 203 (1999); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases, including arthritis, manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet.App. 498 (1995).  

The Court has also indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that may be verified by lay 
observation.  If the chronicity provision does not apply, a 
claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

In this case, the medical evidence tends to establish that 
the veteran developed a left knee disability after separation 
from military service.  A left knee disability was not 
diagnosed during service and the medical evidence of record 
contains no clinical reference to symptoms before 1993, more 
than 20 years after service discharge.  There is no competent 
evidence of a left knee disability of service onset.  Thus, 
the second prong of Caluza is not satisfied as there is no 
evidence that the veteran incurred a left knee disability in 
service.

The evidence does contain diagnostic impressions sufficient 
to establish that the veteran currently has a left knee 
disorder manifested by a medial meniscus tear, anterior 
compartment synovitis and arthritis.  Significantly, however, 
none of the medical evidence relates these disorders to 
military service or any incident therein. Furthermore, the 
interval between separation from service in 1990 and the 
first documentation of left knee complaints in 1993, fails to 
demonstrate the presence of a continuity of symptomatology 
since service and the veteran has not submitted any competent 
evidence that would establish a nexus between his current 
symptoms and active military service.  Therefore, the third 
prong of Caluza is not satisfied as there is no medical 
evidence of record establishing a nexus between the veteran's 
current left knee disorder and any disease or injury which 
was incurred in or aggravated by service.  

In this case, there is no competent medical opinion or other 
evidence of a nexus between the veteran's current left knee 
disorder and any incident of service, including the 
complaints noted in his service medical records.  
Additionally, there is no evidence of left knee arthritis 
within one year following the veteran's separation from 
service.  The Board finds that the veteran's claim for 
service connection for a left knee disability is not well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

While the hearing testimony has been considered, the lay 
assertions of the veteran as they pertain to a question of 
medical diagnosis do not constitute competent evidence to 
render the claims well grounded under 38 U.S.C.A. § 5107(a).  
Tirpak v. Derwinski , 2 Vet.App 609 (1992); Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  

Without competent evidence of a nexus between current left 
knee disability and service, the veteran's claim for service 
connection is not well-grounded, and must be denied.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left knee disorder is reopened.  
A well-grounded claim not having been submitted, service 
connection for a left knee disorder is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

